Exhibit 10.1(a)

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
30, 2006 (the “Effective Date”), is entered into by and among, (i) EVOLVING
SYSTEMS, INC. (“Evolving Systems”), a Delaware corporation and TELECOM SOFTWARE
ENTERPRISES, LLC, a Colorado limited liability company (together with Evolving
Systems, “Borrowers” and each, a “Borrower”); (ii) EVOLVING SYSTEMS HOLDINGS,
INC., a Delaware corporation (“Intermediate Holdco”), as a Guarantor and
additional Credit Party; (iii) CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (in its individual capacity, “CapitalSource”), as
administrative and payment agent for the Lenders (CapitalSource, in such
capacity, “Agent”); and (iv) the LENDERS identified on the signature pages
hereto. Capitalized terms used and not otherwise defined herein are used as
defined in the Agreement (as defined below).

 

WHEREAS, the Agent, Lenders and Credit Parties have entered into that certain
Credit Agreement dated as of November 14, 2005 (as further amended,
supplemented, modified or restated from time to time, the “Agreement”);

 

WHEREAS, the Credit Parties have requested that Agent and Lenders amend certain
provisions of the Agreement and Agent and the Lenders are willing to do so
subject to the satisfaction of the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Amendment.  The following sections of the Agreement are amended as
follows:

 

1.1           Item 2 set forth on Exhibit B-1. Item 2 set forth on Exhibit B-1
of the Agreement is hereby amended to read in full as follows:

 

“2.           Minimum EBITDA. No Credit Party shall permit EBITDA of the Credit
Parties and their consolidated Subsidiaries on a consolidated basis, without
duplication, for the twelve (12) month period ending on any date set forth in
the table below to be less than the minimum amount set forth in the table below
opposite such date:

 

1

--------------------------------------------------------------------------------


 

Date

 

Minimum EBITDA

 

June 30, 2006

 

$

4,500,000

 

September 30, 2006 and December 31, 2006

 

$

4,325,000

 

March 31, 2007

 

$

4,500,000

 

June 30, 2007

 

$

4,850,000

 

September 30, 2007

 

$

5,000,000

 

December 31, 2007, March 31, 2008, and June 30, 2008

 

$

5,200,000

 

September 30, 2008 and the end of each quarter thereafter

 

$

5,400,000

”

 

1.2           Item 3 set forth on Exhibit B-1. Item 3 set forth on Exhibit B-1
of the Agreement is hereby amended to read in full as follows:

 

“3.           Fixed Charge Coverage Ratio. No Credit Party shall permit the
Fixed Charge Coverage Ratio for the Applicable Period ending on the last date of
each fiscal quarter to be less than 1.15 to 1.00.”

 

1.3           Item 5 set forth on Exhibit B-1. The following new definition
shall be added to Item 5 set forth on Exhibit B-1 of the Agreement in the
appropriate alphabetical order:

 

“Applicable Period” shall mean (i) for the fiscal quarter ending on June 30,
2006, the nine (9) month period then ending, and (ii) for each fiscal quarter
ending thereafter, the twelve (12) month period.”

 

1.4           Item 5 set forth on Exhibit B-1. The definition of “Fixed Charge
Coverage Ratio” is hereby amended to read in full as follows:

 

“Fixed Charge Coverage Ratio” shall mean, for the Credit Parties and their
consolidated Subsidiaries on a consolidated basis and without duplication, on
any date of determination, the ratio of (a) EBITDA minus Unfinanced Capital
Expenditures minus income and franchise taxes paid in cash, to (b) Fixed
Charges, in each case for the Applicable Period.”

 

1.5           Item 5 set forth on Exhibit B-1. The definition of “Total Debt
Service” is hereby amended to read in full as follows:

 

“Total Debt Service” shall mean, for any period, the sum for Credit Parties and
their consolidated Subsidiaries on a consolidated basis amounts of (a) scheduled
payments of principal on any and all Total Debt during such period, (b) other
required payments of principal on Total Debt other than the Obligations, (c) any
other cash

 

2

--------------------------------------------------------------------------------


 

amounts due or payable with respect to, in connection with or on Total Debt
during such period (excluding (i) any mandatory prepayments of the Obligations
and (ii) the partial prepayment of principal of the Loan by the Credit Parties
pursuant to Section 2.4 of the Agreement in an amount equal to One Million
Dollars ($1,000,000) made in connection with this Amendment), and (d) Interest
Expense paid in cash or required to be paid in cash during such period.”

 

1.6           Item 1 set forth on Schedule 6.7. Item 1 set forth on Schedule 6.7
of the Agreement is hereby amended to read in full as follows:

 

“1.           On or before July 31, 2006, Evolving Systems and its Subsidiaries
shall execute the Transfer Pricing Agreements in form and substance approved by
Agent in its Permitted Discretion and deliver copies thereof to Agent.”

 

SECTION 2. Conditions.  This Amendment and the amendments contained herein shall
be subject to satisfaction of the following conditions precedent: (a) the
representations and warranties contained herein and in all other Loan Documents
shall be true and correct in all material respects as of the Effective Date as
if then made, except for such representations and warranties limited by their
terms to a specific date; (b) no Default or Event of Default shall be in
existence after giving effect to this Amendment; (c) the Credit Parties shall
have delivered to Agent an executed copy of this Amendment and each other
agreement, document or instrument reasonably requested by the Agent in
connection with this Amendment; (d) Agent and the Requisite Lenders shall have
consented in writing to all of the provisions and amendments contained in this
Amendment, in form and substance satisfactory to Agent; (e) the Credit Parties
shall have made a partial prepayment of principal of the Loan pursuant to
Section 2.4 of the Agreement in an amount equal to One Million Dollars
($1,000,000), together with the applicable Prepayment Premium of Twenty-Five
Thousand Dollars ($25,000) and any accrued interest applicable to such
prepayment; (f) a fully executed amendment to the Revolving Loan Agreement
satisfactory to Agent; and (g) all proceedings taken in connection with the
transactions contemplated by this Amendment and all documentation and other
legal matters incident thereto shall be satisfactory to Agent. The Credit
Parties agree further that the failure by the Credit Parties to comply with this
Section 2 shall be an Event of Default.

 

SECTION 3. Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Agreement and other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be a
waiver, amendment or modification of any provisions of the Agreement or any
other Loan Document or any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Agreement or any other Loan
Document, or any other document, instrument or agreement executed or delivered
in connection therewith or of any Default or Event of Default under any of the
foregoing, in each case whether arising before or after the Effective Date or as
a result of performance hereunder or thereunder. This Amendment also shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent or Lenders whether under the Agreement, the other Loan

 

3

--------------------------------------------------------------------------------


 

Documents, at law or otherwise. All references to the Agreement shall be deemed
to mean the Agreement as modified hereby. This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement or other Loan Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Agreement and Loan Documents as amended by
this Amendment, as though such terms and conditions were set forth herein. Each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of similar import shall mean and be a reference to the Agreement as
amended by this Amendment, and each reference herein or in any other Loan
Document to the “Agreement” or “Credit Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.

 

SECTION 4. Representations.  Each Credit Party hereby represents and warrants to
Agent and Lenders as of the Effective Date as follows:  (a) it is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (b) the execution, delivery and performance
by it of this Amendment and all other Loan Documents executed or delivered in
connection herewith are within its powers, have been duly authorized, and do not
contravene (i) its articles of organization, operating agreement, or other
organizational documents, or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Documents executed or delivered in connection
herewith by or against it; (d) this Amendment and all other Loan Documents
executed or delivered in connection herewith have been duly executed and
delivered by it; (e) this Amendment and all other Loan Documents executed or
delivered in connection herewith constitute its legal, valid and binding
obligation enforceable against it in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (f) after giving
effect to this Amendment, it is not in default under the Loan Documents and no
Default or Event of Default exists, has occurred and is continuing or would
result by the execution, delivery or performance of this Amendment; and (g) the
representations and warranties contained herein and in all other Loan Documents
are true and correct in all material respects as of the Effective Date as if
then made, except for such representations and warranties limited by their terms
to a specific date.

 

SECTION 5. Miscellaneous.

 

5.1          This Amendment may be executed in any number of counterparts
(including by facsimile or electronic PDF version), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement. Each party agrees that it will be bound by its own facsimile
signature or electronic PDF signature and that it accepts the facsimile or
electronic PDF signature of each other party. The descriptive headings of the
various sections of this Amendment are inserted for

 

4

--------------------------------------------------------------------------------


 

convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof. Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.

 

5.2          This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
Agreement. This Amendment shall be considered part of the Agreement and shall be
a Loan Document for all purposes under the Agreement and other Loan Documents.

 

5.3          This Amendment, the Agreement and the Loan Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto. There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.

 

5.4          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

 

5.5          No Credit Party may assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder except as provided in the Agreement.
No rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of any Credit Party.
Nothing contained in this Amendment shall be construed as a delegation to Agent
or Lenders of any Credit Party’s duty of performance, including, without
limitation, any duties under any account or contract in which Agent or Lenders
have a security interest or Lien. This Amendment shall be binding upon the
Credit Parties and their respective successors and assigns. This Amendment shall
be binding upon and inure to the benefit of each Lender, Agent, each Transferee,
each Participant (to the extent expressly provided in the Agreement only) and
all future holders of the Loan, the Notes, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns.

 

5.6          The Credit Parties, jointly and severally, shall pay all reasonable
costs and expenses incurred by Agent, Lenders and their Affiliates, including,
without limitation, documentation and diligence fees and expenses, all search,
audit, appraisal, recording, professional and filing fees and expenses and all
other out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches) and reasonable attorneys’ fees and expenses, in
connection with entering into, negotiating,

 

5

--------------------------------------------------------------------------------


 

preparing, reviewing and executing this Amendment and the documents, agreements
and instruments contemplated hereby and all related agreements, documents and
instruments. All of the foregoing shall be charged to Credit Parties’ account
and shall be part of the Obligations. If Agent, any Lender or any of their
Affiliates uses in-house counsel for any of the purposes set forth above, the
Credit Parties expressly agree that their Obligations include reasonable charges
for such work commensurate with the reasonable fees that would otherwise be
charged by outside legal counsel selected by such Person in its sole discretion
for the work performed.

 

5.7          Each Credit Party hereby: (a) consents to the execution and
delivery of this Amendment by the other Credit Parties; (b) agrees that this
Amendment shall not limit or diminish the obligations of the subject Credit
Party under the Loan Documents; (c) reaffirms its obligations under each of the
Loan Documents to which it is a party; and (d) agrees that each of such Loan
Documents remains in full force and effect and is hereby ratified and confirmed.

 

5.8          All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Lenders shall affect such representations or warranties or the right of
Agent or Lenders to rely upon them.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the Effective Date.

 

BORROWER:

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial and Administrative Officer

 

 

 

 

BORROWER:

TELECOM SOFTWARE
ENTERPRISES, LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Chief Financial Officer

 

 

 

 

GUARANTOR:

EVOLVING SYSTEMS HOLDINGS,
INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

7

--------------------------------------------------------------------------------


 

AGENT AND A LENDER:

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------